August     21, 1975


The Honorable   Walter      M.   Holcombe         Opinion   No.   H- 671
County Attorney
P. 0. Box 749                                     Re:       Whether   a justice of
Pecos. Texas 79772                                          the peace may hold court
                                                            in another precinct    in
Dear   Mr.    Holcombe:                                     his county.

    You have     asked:

         May a justice    of the peace of one precinct
         travel   into another precinct   in the same
         county and try criminal     cases at the request
         of the justice   of the peace in said other
         precinqt?

    Section  19 of article 5 of the Texas Constitution    defines          the jurisdiction
of Justice of the Peace Courts and further provides       that the          Legislature
may confer “such other jurisdiction,     criminal   and civil,   as        may be pro-
vided by law, under such regulations     as may be prescribed              by law. . . .I’

    Article    2377,   V. T. C. S.,    reads:

              Whenever   there is a vacancy    or the justice
         in any precinct    shall be absent,  or unable or
         unwilling  to perform    the duties of his office,   the
         nearest justice   in the county may temporarily
         perform   the duties of the office.

     Prior    to 1967 this provision   was construed     to permit another justice
in the county to perform       the duties    of an absent or unwilling justice  of the
peace,     but only if the substituted    performance     of such duties was accomplished
at hits own office and within his own precinct.           Stewart V. Smallwood,    102 S. W.
159 (Tex. Civ. App. --1907,        no writ);  Attorney   General  Opinion C-112 (1963).




                                      p. 2926
The   Honorable   Walter   M.   Holcombe,    page   2




    However,     in 1967, the Legislature    of Texas exercised    the prerogative
extended   by section 19. article    5. Texas Constitution    and “provided   . . .
[and] prescribed    by law” b y the passage    of article  2393a. V. T. C. S., that:

               A justice  may hold court for any other justice
          whose precinct     is in the same county; and the
          justices   of a county may exchange   benches whenever
          they deem it expedient.

     This statutory      authorization     for one justice to hold court for another
and for justices     to exchange      benches is consistent    with the power of
district   judges to “hold court for . . . any other district         judge” and to
exchange     benches “whenever         they deem it expedient.    ” V. T. C.S.,
art. 1916, enacted in 1846 and constitutionally-sanctioned            by a multitude
of judicial   decisions,     the latest being Floyd V. State, 488 S. W. 2d 830
(Tex. Grim. App. 1972) and Peach V. State, 498 S. W. 2d 192 (Tex. Crim.
App. 1973).

    Accordingly,   one justice  of the peace of a county may hold court for
a second justice  of the same county at the request    of the second justice
and within the precinct   of the second justice.

                             SUMMARY

               A justice  of the peace may hold court for any
          other justice   whose precinct    is in the same county.
          He may hold court in his own precinct       or in the
          precinct   of the second justice.

                                              ery   truly     yours,




                                            Attorney        General    of Texas




Opinion    Committee

                                        p. 2927